Judgment, Supreme Court, Bronx County (Lawrence Tonetti, J.), rendered September 20, 2001, convicting defendant, after a jury trial, of aggravated unlicensed operation of a motor vehicle in the first degree, and sentencing him to a term of 1 to 3 years, unanimously affirmed.
The verdict was not against the weight of the evidence. There is no basis for disturbing the jury’s determinations concerning credibility. The credible evidence established every element of the crime charged (see Vehicle and Traffic Law § 511 [3] [a] [ii]; People v Noble, 86 NY2d 814 [1995]).
Defendant’s arguments concerning the court’s charge are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would find that the court’s instruction on the jury’s duty to reach a unanimous verdict was appropriate. Concur — Nardelli, J.P., Tom, Ellerin, Lerner and Friedman, JJ.